Citation Nr: 1809862	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a headache disorder, claimed as headaches with dizziness.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that in conjunction with the issues on appeal, the Veteran filed a timely notice of disagreement for an increased rating for his service-connected psychiatric disorder.  However, as he did not perfect an appeal this claim, this issue is no longer on appeal.

This appeal was remanded by the Board in December 2015 for further development.  After further development, the issues on appeal are now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's headache disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.  

2.  The Veteran's back disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a headache disorder, claimed as headaches with dizziness, have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for headaches with dizziness and a back disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; and when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Certain chronic diseases, including arthritis, cardiovascular diseases, and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's headache and back disorders.

As an initial matter, the Veteran's October 1966 service treatment records suggest that his back disorder may have preceded active duty service.  However, there is no actual evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, the August 1965 service treatment records indicate that the Veteran's back was "normal" on entrance into active duty.  Thus, the Board will accept that there was no back disorder prior to service.

While the Veteran's service treatment records report occasional complaints of lower back pain during service, there is no indication that the Veteran sustained an injury or was diagnosed with a back disorder.  Specifically, the August 1966 service treatment records reflect that he had back pain with "no history of trauma."  Moreover, while the September 1966 separation examination notes lower back pain, there is no evidence of a specific injury or disorder.  With respect to the Veteran's headache disorder, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a headache disorder during service.  While the Veteran's September 1966 separation examination indicates that the Veteran had "dizziness on a few occasions only with excessive exercise," the examination is otherwise silent for any signs or symptoms of a headache disorder.  In fact, the Veteran reported that he was in "good" heath and specifically stated that he did not have any complaints of headaches.  

The post-service medical evidence includes statements to the Veteran's medical providers that he had headaches since 1966.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a headache disorder until approximately 2012, when he was diagnosed with tension headaches.  With respect to his back disorder, while the Veteran reported to his medical providers that he had back pain since service, the first objective indication of a back disorder in the post-service medical evidence was not until he was diagnosed with degenerative disc disease in 2011.  Therefore, continuity of symptoms for headaches and a back disorder is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history back symptoms and headaches with dizziness since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of headaches is inconsistent with his September 1966 service treatment records and August 2011 VA treatment records, which report his denial of headaches.  Moreover, in August 2011, the Veteran denied any back or joint pain.  Finally, the Board notes that the Veteran filed a claim for VA benefits over 40 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed back and headache disorders to active duty, despite his contentions to the contrary.  

In this case, the September 2012 examiner opined that the Veteran's back disorder was less likely than not related to service.  In support, the examiner determined that the first evidence objective evidence of a back disorder or injury was not until 2011 - after imagining studies revealed degenerative disc disease.  Further, the examiner noted that the back pain reported during service occurred after the most physical demanding phase of the Veteran's training was completed, which indicates that his pain was not caused by a specific injury or disorder.  Moreover, the Veteran did not seek additional medical treatment or report continuing problems during service (aside from his report of medical history at separation).  Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his back disorder and active service.  

With respect to the Veteran's headache disorder, the September 2012 examiner opined that the Veteran's headaches were caused by a combination of tension headaches and medications used to treat non-service connected hypertension.  Of note, the Veteran's hypertension medications have a known side-effect of headaches and dizziness.  Similarly, in an April 2016 VA examination, the examiner determined that the Veteran's headaches were tension headaches caused by his hypertension medication as well as from his non-service connected neck disability.  With respect to dizziness, the examiner did not find any evidence of a disorder that would cause dizziness, and indicated that it was also a likely side-effect of the Veteran's hypertension medication.  

The Board also specifically acknowledges the Veteran's assertions that his headaches with dizziness are a result to his exposure to jet fuel and other related toxic agents during service.  Nevertheless, despite his contentions, the April 2016 VA examiner opined that based upon the medical literature, given that the Veteran was only in service for one year, his exposure to jet fuel was not considered "prolonged," and therefore his headache disorder and dizziness is unrelated to his exposure.  In any event, to the extent the Veteran's headaches are related to any toxic chemical exposure, the examiner indicated that it would most likely be related to the Veteran's post-service exposure to diesel fuel and fumes as a truck driver.  Lastly, the Board also notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his headache disorder/dizziness and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back and headache disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his back and headache disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's back and headache disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Moreover, as discussed below the Veteran was provided with a VA examination per the Board's December 2015 Remand instructions.  

Finally, as discussed, this appeal was remanded by the Board in December 2015 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the Board has obtained all outstanding VA and private treatment records, and specifically provided the Veteran with medical authorizations and the opportunity to submit additional medical evidence.  Moreover, the Veteran was provided with a VA examination in April 2016, and the Board finds that the examination, report, and opinions are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007.  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a headache disorder, claimed as headaches with dizziness, is denied.  

Service connection for a back disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


